Exhibit 10.7 Approved June 13, 2017 Arena Pharmaceuticals, Inc. Non-Employee Director Compensation Equity (effective June 13, 2017) • Annual Award for Continuing directors and new directors: Continuing and new directors elected at our annual stockholders’ meeting will be granted non-qualified stock options to purchase 150,000 shares of our common stock. The options are granted effective on the date of our annual stockholders’ meeting, and vest in equal monthly installments (except as necessary to avoid vesting of a fractional share) over one year beginning on the one month anniversary of the date of grant and subject to vesting conditions set forth below. New directors appointed other than at the annual stockholders’ meeting will be granted a prorated number of the 150,000 shares effective on the date of their appointment. The prorated number of options shall be determined by multiplying 150,000 by a fraction, the numerator of which is equal to the number of full months in the Prorated Period and the denominator of which is 12. These options will vest in equal monthly installments (except as necessary to avoid vesting of a fractional share) over the Prorated Period, beginning on the one month anniversary of the date of appointment, and subject to vesting conditions set forth below. As used above, “Prorated Period” means the time between the director’s appointment and the one-year anniversary of our most recent annual stockholders’ meeting. • Inducement Award for New directors:New directors will be granted non-qualified stock options to purchase 75,000 shares of our common stock effective on the date of their election or appointment, vesting over three years in equal monthly installments (except as otherwise necessary to avoid vesting of a fractional share) and subject to vesting conditions set forth below, with vesting beginning on the one month anniversary of the date of election or appointment.
